                 Case 2:20-cr-00090-JCC Document 87 Filed 04/21/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0090-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JOSHUA THOMAS BALES,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ joint motion to continue trial (Dkt. No.
16   85). Having thoroughly considered the motion and the relevant record, the Court hereby
17   GRANTS the motion for the reasons explained herein.
18          On July 24, 2020, Mr. Bales was indicted for cyberstalking and making interstate threats.
19   (Dkt. No. 15.) Trial is scheduled for June 1, 2021. (Dkt. No. 84 at 7.) The parties jointly move to
20   continue trial until November 1, 2021 because (1) current COVID-19 infection rates, public
21   health guidance, and the Court’s continued need to limit in-person proceedings make it unlikely
22   that trial can proceed on the current schedule and (2) defense counsel needs additional time to
23   prepare given the complexity of the case. (See generally Dkt. No. 85.) Indeed, the COVID-19
24   pandemic has significantly impacted the Court’s operations. (See General Orders 01-20, 02-20,
25   07-20, 08-20, 11-20, 13-20, 15-20, 18-20, 04-21 each of which the Court incorporates by
26   reference.) The pandemic has made it difficult for the Court to obtain an adequate spectrum of


     ORDER
     CR20-0090-JCC
     PAGE - 1
               Case 2:20-cr-00090-JCC Document 87 Filed 04/21/21 Page 2 of 3




 1   jurors to represent a fair cross section of the community, and public health guidance has

 2   impacted the ability of jurors, witnesses, counsel, and Court staff to be present in the courtroom.

 3   (See generally id.) As a result, the Court has been unable to conduct any criminal trials in the

 4   courthouse since March 2020. Although the availability of a vaccine makes it possible that the

 5   Court will be able to resume in-person criminal trials in May 2021, the Court will continue to be

 6   limited by public health measures, such as limits on the number of people in the courthouse and

 7   courtrooms. See General Order 04-21 at 2. These limitations necessitate proceeding with only

 8   one criminal jury trial at a time and continuing most trials past June 30, 2021. See id. The Court

 9   is prioritizing cases for trial based primarily on the defendant’s custody status and the age of the

10   case. (Dkt. No. 85 at 2.) Mr. Bales is out of custody. (Dkt. Nos. 80, 83.)

11          For all the reasons set forth in the parties’ joint motion and this Order, the Court

12   CONTINUES trial to November 1, 2021 and FINDS that the ends of justice served by continuing

13   the trial in this case outweigh the best interest of the public and Mr. Bales to a speedy trial. The

14   Court further FINDS:

15          1. Taking into account the exercise of due diligence, the failure to grant a continuance

16              would deny Defendant’s counsel reasonable time necessary for effective preparation,

17              see 18 U.S.C. § 3161(h)(7)(B)(iv), and would therefore result in a miscarriage of

18              justice, see 18 U.S.C. § 3161(h)(7)(B)(i).
19          2. This case is sufficiently complex, due to the nature of the prosecution, that it is

20              unreasonable to expect adequate preparation for pretrial proceedings or for the trial

21              by June 1, 2021. See 18 U.S.C. § 3161(h)(7)(B)(ii).

22          3. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate

23              spectrum of jurors to represent a fair cross section of the community, which would

24              likely make proceeding on the current case schedule impossible or would result in a

25              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

26          4. Public health guidance has impacted the ability of jurors, witnesses, counsel, and


     ORDER
     CR20-0090-JCC
     PAGE - 2
              Case 2:20-cr-00090-JCC Document 87 Filed 04/21/21 Page 3 of 3




 1             Court staff to be present in the courtroom. Therefore, proceeding with the current trial

 2             date would likely be impossible or would result in a miscarriage of justice. See 18

 3             U.S.C. § 3161(h)(7)(B)(i).

 4   Accordingly, the Court ORDERS:

 5         1. Trial is CONTINUED to November 1, 2021.

 6         2. The pretrial motions deadline is CONTINUED to September 17, 2021.

 7         3. The period of time between the date of this Order and the new trial date is an

 8             excludable time period under 18 U.S.C. § 3161(h)(7)(A).

 9         DATED this 21st day of April 2021.




                                                         A
10

11

12
                                                         John C. Coughenour
13                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR20-0090-JCC
     PAGE - 3
